 



Exhibit 10.2

 

FORM OF NORWEGIAN CRUISE LINE HOLDINGS LTD.

AMENDED AND RESTATED 2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[_____________] by and between Norwegian Cruise Line Holdings Ltd., a company
organized under the laws of Bermuda (the “Company”), and [Name] (the
“Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Norwegian Cruise Line Holdings Ltd. Amended and
Restated 2013 Performance Incentive Plan (the “Plan”), the Company has granted
to the Participant effective as of the date hereof (the “Award Date”), a credit
of restricted share units under the Plan (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.      Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.      Grant. Subject to the terms of this Agreement, the Company hereby grants
to the Participant an Award with respect to an aggregate target number of
[__________] restricted share units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Share Units”). As used herein, the term “share
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding Ordinary Share of the
Company (subject to adjustment as provided in Section 7.1 of the Plan) solely
for purposes of the Plan and this Agreement. The Share Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Participant if such Share Units vest pursuant to Section 3. The Share Units
shall not be treated as property or as a trust fund of any kind.

 

3.      Vesting. Subject to Section 8 below and further subject to any
accelerated vesting that may be provided for pursuant to [insert employment
agreement reference, if applicable], the Award shall vest and become
nonforfeitable upon, and subject to, the achievement of the performance hurdles
and applicable time-based vesting requirements described in Annex A. The
Administrator shall determine whether the applicable performance hurdles have
been achieved, and the vesting of the Share Units is subject to the
Administrator’s determination. Any portion of the Award that is not considered
eligible to vest following the end of the applicable Performance Period as a
result of performance results for the Performance Period, all as determined in
accordance with Annex A, shall terminate and be forfeited effective as of the
end of the Performance Period.

 

4.      Continuance of Employment/Service. Except as provided in Section 3 or in
the [insert employment agreement reference, if applicable], the vesting schedule
requires continued employment or service through each applicable vesting date as
a condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement. Except as provided in Section 3 or in
the [insert employment agreement reference, if applicable], employment or
service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Participant to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 8 below or under the Plan.

 



  1 

 

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary, interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant’s
other compensation or benefits. Nothing in this Agreement, however, is intended
to adversely affect any independent contractual right of the Participant without
his or her consent thereto.

 

5.      Dividend and Voting Rights.

 

(a)   Limitations on Rights Associated with Units. The Participant shall have no
rights as a shareholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) with respect to Dividend Equivalent Rights) and no
voting rights, with respect to the Share Units and any Ordinary Shares
underlying or issuable in respect of such Share Units until such Ordinary Shares
are actually issued to and held of record by the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of such Ordinary Shares underlying or issuable
in respect of such Share Units.

 

(b)   Dividend Equivalent Rights Distributions. As of any date that the Company
pays an ordinary cash dividend on its Ordinary Shares, the Company shall credit
the Participant with an additional number of Share Units equal to (i) the per
share cash dividend paid by the Company on its Ordinary Shares on such date,
multiplied by (ii) the total number of Share Units (including any dividend
equivalents previously credited hereunder) (with such total number adjusted
pursuant to Section 7.1 of the Plan) subject to the Award as of the related
dividend payment record date, divided by (iii) the fair market value of an
Ordinary Share on the date of payment of such dividend. Any Share Units credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Share Units to which they relate. No crediting of Share Units shall be
made pursuant to this Section 5(b) with respect to any Share Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 3 or Section 8.

 

6.      Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof (until such shares underlying the
Award have been issued) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Company, or (b) transfers by will or the laws of descent and
distribution.

 



  2 

 

 

7.      Timing and Manner of Payment of Share Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Company shall deliver to the Participant a number of whole Ordinary
Shares (with any fractional shares rounded down),either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Company in its discretion, equal to the number of Share
Units subject to this Award that vest on the applicable vesting date, unless
such Share Units terminate prior to the given vesting date pursuant to Section 3
or Section 8. To the extent required to comply with the short-term deferral
exception under Section 457A of the Code, in the event the Participant becomes
entitled to vest in any Share Units pursuant to the [insert employment agreement
reference, if applicable] following a qualifying termination of employment that
occurs in the [year] calendar year, the Company shall deliver a number of
Ordinary Shares equal to its best estimate of the number of vested Share Units
prior to the end of the [year] calendar year. The Company’s obligation to
deliver Ordinary Shares or otherwise make payment with respect to vested Share
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Share
Units deliver to the Company any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Participant shall
have no further rights with respect to any Share Units that are paid or that
terminate pursuant to Section 3 or Section 8.

 

8.      Effect of Termination of Employment or Service. Except as provided in
Section 3, the Participant’s Share Units shall terminate and be forfeited to the
extent such units have not become vested prior to the first date the Participant
is no longer employed by or in service to the Company or one of its
Subsidiaries, regardless of the reason for the termination of the Participant’s
employment or service with the Company or a Subsidiary, whether voluntarily or
involuntarily. If any unvested Share Units are terminated hereunder, such Share
Units shall automatically terminate and be forfeited as of the applicable
termination date without payment of any consideration by the Company and without
any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

 

9.      Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s shares contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such Ordinary
Share), the Administrator shall make adjustments in accordance with such section
in the number of Share Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are credited pursuant to Section 5(b). Each of the performance
hurdles referred to in Section 3 shall also be subject to equitable and
proportionate adjustment under Section 7.1 of the Plan.

 

10.  Tax Withholding. Subject to Section 8.1 of the Plan, upon any distribution
of Ordinary Shares in respect of the Share Units, the Company shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan, to satisfy any applicable
withholding obligations of the Company or its Subsidiaries with respect to such
distribution of shares at any applicable withholding rates. In the event that
the Company cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Share Units, the Company (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 



  3 

 

 

11.  Notices. Any notice to be given under the terms of this Agreement shall be
in writing or any electronic form approved by the General Counsel and addressed
to the Company at its principal office to the attention of the General Counsel
or to any designee approved by the General Counsel, and to the Participant at
the Participant’s last address reflected on the Company’s records, or at such
other address as either party may hereafter properly designate to the other. Any
such notice shall be given only when received, but if the Participant is no
longer an employee of or in service to the Company, shall be deemed to have been
duly given by the Company when sent to the last physical or email address
reflected on the Company’s records.

 

12.  Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

 

13.  Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

14.  Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Share Units, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to Share Units, as and when payable hereunder.

 

15.  Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 



  4 

 

 

16.  Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Bermuda without regard to conflict of
law principles thereunder.

 

18.  Section 409A and 457A. It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A or 457A
of the Code. This Agreement shall be construed and interpreted consistent with
that intent. If the Participant is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Participant’s
“separation from service” (within the meaning of Section 409A of the Code), the
Participant shall not be entitled to any payment pursuant to Section 7 until the
earlier of (i) the date which is six (6) months after the Participant’s
separation from service for any reason other than death, or (ii) the date of the
Participant’s death. The provisions of this Section shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.

 

19.  Clawback Policy. The Share Units are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Share Units or any
Ordinary Shares or other cash or property received with respect to the Share
Units (including any value received from a disposition of the shares acquired
upon payment of the Share Units).

 

20.  No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Share Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award). Neither
the Company nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.

 

 

 

[Remainder of page intentionally left blank]

 

  5 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Participant has hereunto set his or
her hand as of the date and year first above written.

 



NORWEGIAN CRUISE LINE HOLDINGS LTD.,   PARTICIPANT     a Bermuda Company        
            By:             Signature     Print Name:                     Its:  
  Print Name                        



 



  6 

 

 

Annex A

 

Performance Hurdles

 

[Insert performance vesting terms.]

 

 

 

 



  7 

